Title: From Thomas Jefferson to Amand Koenig, 29 June 1789
From: Jefferson, Thomas
To: Koenig, Amand


Aeschynis Epistolae. Gr. Taylori. notis. 8vo. Lipsiae. 1₶-10
Aeschyli tragoediae. Schutz. 2.v. 8vo. maj. Halae. 1782.3.4. 30₶
Apuleii opera omnia. 24s. Amstel. 1624. apud Jansson. 2₶-10
Ciceronis questiones Tusculanae. 24s. maj. Lugd. 1733. 15s.
Cicero de senectute et somnio Scipionis Graec. Theodori 8vo. Basil. 1524. 1.₶
Livii historiar. libri 91. mi Fragmentum. 4to. Romae 1773. 3₶
Lycophronis Alexandra. Gr. Lat. not. et schol. Reichardi. 8vo. Lipsiae. 1788. 6₶
Nicephori Breviarium historiae. Gr. Lat. 8vo. Par. 1616. 2₶-10
Philonis Judaei opera omnia. Gr. Lat. Pfeiffer. 8vo. maj. 4vols. Erlangae. 1785–8. 28.₶
Syntippae fabulae. Gr. Lat. Matthaei. 8vo. maj. Lips. 1781. 2₶-10
Apophthegmata Gr. Lat. Ital. Gall. Hisp. Tuningii 8vo. 1609. Antw.1₶-16
Calepini dict. XI. linguarum. fol. Maj. Basil. 1616. 12₶
Grammatica Lapponica Garandri. 8vo. Holmiae. 1743. 2₶
Lexicon Lapponicum et gramm. Lappon. a Lindahl et Oehrling. 4to.maj. Holm. 1780.
L’exemplaire à 18.₶ ou celle de 24.₶ si l’autre est deja vendue.
Maupertuis figura telluris 8vo. Lips. 1742. 2₶
Scriptores de jure nautico et maritimo. cum praef. Heineccii 4to. Halae.1740. 8₶
Ulphilae scripte et fragmenta à Buscheng 4to. Berol. 1773. 10₶
Wetstenius de genuina linguae Graecae pronuntiatione. 8vo. Basil.1686. 2.₶ 10
Monsieur
Paris ce 29me. Juin 1789.
Je viens de recevoir votre lettre du 25. courant avec les catalogues que vous avez eu la bonté de m’envoyer, et je m’empresse de vous demander les livres notés ci-dessus. J’attends à tout moment de recevoir de l’Amerique la permission de m’absenter de Paris pour 6 mois, et je partirai à l’instant que je la recevrai. Je vous prie  donc de m’envoyer les livres par la premiere diligence et votre memoire par la premiere poste, afin qu’elle soit payée avant mon depart. Je suis Monsieur avec beaucoup d’attachement votre tres humble et tres obeissant serviteur,

Th: Jefferson


Adresse Monsr Jefferson à l’ancien grille de Chaillot rue neuve de Berri.

